Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146136 & (24)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146136
                                                                    COA: 309821
                                                                    Wayne CC: 09-010589-FC
  ANTHONY CRAIG WEST,
           Defendant-Appellant.

  _________________________________________/

          By order of July 30, 2013, the defendant’s former appellate counsel was directed
  to file a supplemental brief. On order of the Court, the brief having been received, the
  application for leave to appeal the September 19, 2012 order of the Court of Appeals is
  again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Court of Appeals for reconsideration of the defendant’s
  April 19, 2012 delayed application for leave to appeal under the standard applicable to
  direct appeals. The defendant’s former appellate attorney failed to timely file in the trial
  court a motion to withdraw the defendant’s plea, and failed to file in the Court of
  Appeals, on direct review, a delayed application for leave to appeal within the deadlines
  set forth in MCR 7.205(F). Accordingly, the defendant was deprived of his direct appeal
  as a result of constitutionally ineffective assistance of appellate counsel. See Roe v
  Flores-Ortega, 528 US 470, 477; 120 S Ct 1029; 145 L Ed 2d 985 (2000); Peguero v
  United States, 526 US 23, 28; 119 S Ct 961; 143 L Ed 2d 18 (1999).

         Costs are imposed against the attorney, only, in the amount of $250, to be paid to
  the Clerk of this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
         s1021
                                                                               Clerk